     Case 21-20073        Doc 13     Filed 02/09/21 Entered 02/09/21 13:09:00          Desc Main
                                       Document     Page 1 of 2


Armand J. Howell, Bar Number 10029
Benjamin J. Mann, Bar Number 12588
HALLIDAY, WATKINS & MANN, P.C.
Attorneys for Citizens Bank NA f/k/a RBS
Citizens NA
376 East 400 South, Suite 300
Salt Lake City, UT 84111
Telephone: 801-355-2886
Fax: 801-328-9714
Email: armand@hwmlawfirm.com
File No: 56663

                   IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF UTAH
                              CENTRAL DIVISION

In re:                                                   Bankruptcy Case No. 21-20073 RKM
                                                                     Chapter 13
JONATHAN CHRISTIAN BLAIR aka
JONATHAN CHRISTIAN DAVID BLAIR                             OBJECTION TO PLAN AND
                                                            MAILING CERTIFICATE
                Debtor.

         Citizens Bank NA f/k/a RBS Citizens NA, (referred to herein as "Secured Creditor") holds a

valid Note and lien against Debtor’s residence, located at 610 Gramercy Avenue, Ogden, UT 84404,

and objects to the Chapter 13 Plan of Debtor as follows:

         1.    Although the Debtor treats Secured Creditor in the plan, the treatment amount is

insufficient to cover the estimated pre-petition arrearage amount of $50,683.70.

         2.    Due to the significant difference between the estimated arrearages and Debtor’s Chapter

13 Plan, feasibility of Debtor’s Plan is questionable.

         3.    The plan should provide for the full amount of Secured Creditor's trust deed lien and

other loan terms remain in effect and are not modified except as expressly provided in the plan.

         DATED this 9th day of February, 2021.

                                              /s/ Armand J. Howell
                                              Armand J. Howell
                                              Attorney for Citizens Bank NA f/k/a RBS Citizens NA
     Case 21-20073          Doc 13   Filed 02/09/21 Entered 02/09/21 13:09:00          Desc Main
                                       Document     Page 2 of 2


                                      MAILING CERTIFICATE

       The undersigned hereby certifies that true and correct copies of the foregoing Objection to Plan

and Mailing Certificate were mailed by first class mail, postage prepaid, this 9th day of February, 2021,

to each of the following:

          Jonathan Christian Blair                    Roy D. Cole
          610 North Gramercy Ave                      Via ECF
          Ogden, UT 84404                             Debtor’s Attorney
          Debtor
                                                      Lon Jenkins
          United States Trustee                       Via ECF
          Via ECF                                     Chapter 13 Trustee

                                                            /s/ Armand J. Howell
